Order entered September 26, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01091-CR

                            TASHA LEANA LOMOGLIO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-82533-2016

                                             ORDER
         Before the Court is the State’s September 24, 2019, motion to extend time to file its brief.

We GRANT the motion and ORDER the brief received that same day filed as of the date of this

order.


                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE